Title: To Thomas Jefferson from Thomas Beale Ewell, 1 May 1806
From: Ewell, Thomas Beale
To: Jefferson, Thomas


                        
                            Sir,
                            Geo. Town 1st May :06
                        
                        
                             After reflecting on that liberality which it is generally stated, often leads your
                            excellency to encourage the honest endeavours of young men, and after adverting to the letter you honored me with on the
                            28th of last october in which you express a “friendly disposition to aid me by any suitable appointment
                                that might occur” I cannot avoid believing that you will readily pardon me for again troubling you on a subject,
                            on which my future prospects so materially depend.   In pursuance with your suggestion I asked permission of the Sec’y of
                            the navy to attend the hospital at the N. yard in order that I might learn the out-lines of the employment previous to the
                            departure of Dr. Bullus. Mr. Smith desired me to remain a few days when it would be determined who should receive the
                            appointment. At the same time he gave me to understand that recommendations from Dr. Craiks late Surgeon general of the
                            U.S. armies—and from Doctors Weems & Worthington two eminent and old practioners of physic in this town—would
                            probably secure me the office. Immediately after I procured a certificate from Dr. Craiks and enclosed it to Mr. Smith.
                            The following is a copy. “Alexa. 27th april 1806. From my knowledge of the Talents—industry and professional acquirements
                            of Dr. Thos. Ewell—I have no hesitation in certifying that I believe him fully qualified to perform the duties of a
                            physician & surgeon in the marine Hospital in the city of Washington. Jos. Craiks.” To this certificate Dr
                            Worthington annexed another, asserting that he perfectly coincided with Doctor Craiks. Doctr. Weems called yesterday on
                            Mr. Smith and made similar assurances. Since then he has given me the enclosed certificate. To Mr. Smith I also sent a
                            certificate from Dr. Rush, and I assured him that if necessary I would in a few days procure other recommendations from
                            medical characters of Phila. and N. York. Contrary to my expectations on calling yesterday on Mr. Smith I found him
                            undetermined—and expressing doubts about my age and experience, notwithstanding his having been informed that for five
                            years I attended to the practice of an eminent physician and for two more attended to the Practice of the largest hospital
                            in the country. In a few days however he promised to come to a conclusion. I am certain from what has passed that my
                            competitors, who have not been so much confined to Books—to patients—and to medical characters, as myself, have been
                            industrious in soliciting the influence of some little men near the Secretary. From this, I shall
                            certainly be disappointed in the expectations that were first excited in me—unless I be favored with your patronage. More
                            may be effected in my behalf by a little favor—than by the concuring testimony and very strong recommendations of every
                            medical character with whom I have ever formed an acquaintance. Surely medical characters are most capable of judging of
                            my merits as a physician; and where can men more respectable in the republic of medicine be found than a Rush and a
                            Craiks? Should you be pleased to aid me in the present instance, this with past favors will ever be remembered in all the
                            warmth of gratitude by your
                        
                             respectful Servant
                        
                            Ths. Ewell.
                     
                        
                    